 1   Matthew G. Berkowitz (Bar No. 310426)              L. Scott Oliver
     SHEARMAN & STERLING LLP                            GREENBERG TRAURIG, LLP
 2   1460 El Camino Real, 2nd Floor                     1900 University Avenue
     Menlo Park, CA 94025                               5th Floor
 3   Telephone: 650.838.3600                            East Palo Alto, CA 94303
     Fax: 650.838.3699                                  Tel: (650) 328-8500
 4   Email: matthew.berkowitz@shearman.com              Fax: (650) 328-8508
                                                        Email: oliverls@gtlaw.com
 5   Attorney for Defendants Price f(x), Inc. and
     Price f(x) AG                                      Attorney for Plaintiff Vendavo, Inc.
 6
     Timothy B. Hardwicke
 7   GOODSMITH GREGG & UNRUH
     150 S. Wacker Drive, Suite 3150
 8   Chicago, IL 60606
     Telephone: 312.322.1981
 9   Fax: 312.322.0056
     Email: thardwicke@ggulaw.com
10
     Attorney for Defendant Kim Long
11

12                               UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA

14                                       OAKLAND DIVISION

15   VENDAVO, INC.,                                     Case No. 4:19-cv-005674-HSG
16                        Plaintiff,                    ORDER GRANTING DISMISSAL
                                                        WITH PREJUDICE
17                v.
18   KIM LONG, PRICE F(X) AG AND PRICE
     F(X), INC.,
19
                          Defendants.
20

21

22

23

24

25

26

27

28

     ORDER GRANTING DISMISSAL WITH                                     CASE NO. 4:19-cv-005674-HSG
     PREJUDICE                                      1
 1          Pursuant to the United States District Court for the Northern District of Illinois’ March 15,

 2   2019 Ex Parte Temporary Restraining Order, Seizure Order, Protective Order, Expedited Discovery

 3   Order, and Order to Show Cause Why Preliminary Injunction Should Not Be Ordered, Plaintiff

 4   Vendavo, Inc. (“Plaintiff”) posted a bond in the amount of ten thousand dollars ($10,000) to the

 5   Clerk of the United States District Court, Northern District of Illinois, Eastern Division, in Chicago,

 6   Illinois on March 15, 2019. D.I. 15, 16. Further, pursuant to the United States District Court for the

 7   Northern District of Illinois’ August 30, 2019 Memorandum Opinion and Order on Preliminary

 8   Injunction and Motion to Dismiss or Transfer, Plaintiff posted a bond in the amount of ninety

 9   thousand dollars ($90,000) to the Clerk of the United States District Court, Northern District of

10   Illinois, Eastern Division, in Chicago, Illinois on September 10, 2019. D.I. 118, 120. This case was

11   subsequently transferred to this District on September 5, 2019.

12          Now before the Court for consideration is the Stipulation for Entry of Dismissal with

13   Prejudice (the “Stipulation”) jointly filed by Plaintiff and Defendants Kim Long, Price f(x) AG and

14   Price f(x), Inc. (“Defendants”) (collectively, the “Parties”). Having considered the Stipulation, the

15   pleadings on file in this action, and all other matters properly before the Court, being fully advised

16   in the proceedings, and for good cause appearing:

17          The Court HEREBY DISMISSES this action WITH PREJUDICE, with each side to bear its

18   own costs and fees. In addition, PURSUANT TO STIPULATION, the Court HEREBY ORDERS

19   that all bonds posted by Plaintiff be released to Plaintiff.

20             IT IS SO ORDERED.

21        Dated:      September 25, 2019
                                                               United States District Judge
22

23

24

25

26

27

28

     ORDER GRANTING DISMISSAL WITH                                          CASE NO. 4:19-cv-005674-HSG
     PREJUDICE                                          2
